In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00391-CR
                               __________________

                 MICHAEL ALAN WEBSTER SR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 359th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-12-14725-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted Michael Alan Webster Sr. 1 of recklessly injuring his three-

week-old son, Michael Alan Webster Jr. and assessed a sentence of confinement in

prison for life.2 Following the trial, Webster appealed. He filed a brief in which he



      1
       The record shows that Michael Alan Webster Sr. is also known as Michael
Webster and Michael Alan Webster.
     2
       Tex. Penal Code Ann. § 22.04(a)(1), (b)(2).
                                       1
raises four issues for our review. In Webster’s first two issues, he complains the

evidence in his trial fails to prove, beyond reasonable doubt, that he was reckless in

causing his son’s death. In his third issue, Webster argues the trial court erred by

allowing the State to introduce the lyrics from two songs, Stan and Just the Two of

Us, written by Eminem, into the evidence in the trial. The evidence shows Webster

referred to the songs in an email he sent to Michael’s mother several days before

Michael died. In his fourth issue, Webster argues the trial court, in the guilt-

innocence phase of his trial, abused its discretion by allowing a paramedic to express

an opinion stating it was not safe to leave an infant in a van under circumstances like

those on the day Michael died. For the reasons below, we conclude Webster’s issues

lack merit. We will affirm.

                                     Background

      On appeal, we review a defendant’s arguments suggesting the evidence does

not support the jury’s verdict in the light that favors the verdict the jury reached in

the trial.3 The evidence before the jury shows that Michael was healthy when he was

born on July 16, 2014. Webster, Michael’s father, and Valerie Colom, Michael’s



      3
        See Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (explaining
“the reviewing court is required to defer to the jury’s credibility and weight
determinations” when reviewing a claim that argues the evidence fails to support the
jury’s verdict).
                                         2
mother, took Michael home with them about two days after he was born. A few days

later, Valerie called her father. She asked him to come get her because she felt she

could not safely remain with Webster in his home. Valerie, who testified in

Webster’s trial, explained she left Webster because he was using drugs. Valerie also

testified that when she left, Webster had been awake for three days because he was

using methamphetamine (meth).

      About two weeks after Valerie, with Michael, moved to her parents’ home,

Webster drove a cargo van into the driveway of the home. Valerie, who was holding

Michael in her arms, came outside. Webster left the van, took Michael from Valerie,

and left. When Webster asked Valerie to join him, she refused.

      Over the next eight days, Webster and Michael lived out of his van. Webster

lived out of the van because his landlord had evicted him from his home, the home

Webster took Michael to after he was born. During this eight-day period they lived

in the van, Webster was around several individuals, including some of his relatives.

These relatives testified during Webster’s trial.

      Generally, the testimony of Webster’s relatives shows they thought Webster

was in an agitated state when he was around his relatives at his cousin’s home. Some

of the State’s other evidence provides further support for the evidence showing

Webster was in an agitated state while he had Michael in his care. For example, on

                                          3
August 4, Webster posted a photo of himself on a social media website complaining

he didn’t have a place to sleep. Webster placed a post on the same website stating

“[i]t’s about all you pieces of shit that let a-17-day old baby sleep on the street last

night[.]” In the post, he went on to explain that “he [would] never do that again.

Whatever it takes[.]”

      Over these eight days, Webster spent part of his time at his cousin, Patricia

Finnerty’s, home. At times, Webster allowed Patricia and Patricia’s daughter,

Magan, to babysit Michael after leaving him at Patricia’s home. In early August

2014, Valerie learned Webster possibly left Michael with Patricia at her home.

Valerie obtained a writ of habeas corpus, in which a court ordered that Webster

surrender Michael to the police.

      On August 7, 2014, Sergeant Willingham, a deputy constable, went to

Patricia’s home to serve the writ. But when he arrived, Webster and Michael were

not there. Sergeant Willingham spoke to Webster, by phone, after trying to serve

Webster that day. Webster told the officer he would not surrender Michael to the

police that day because “he couldn’t get a ride.” Webster promised to take Michael

to the police the next day.

      After talking to Sergeant Willingham on the phone, Webster went to Patricia’s

home. During the trial, Patricia testified that on August 7,the last day Webster came

                                           4
to her home, he appeared to be agitated and tired. Patricia and Magan both asked

Webster whether they could babysit Michael so he could sleep. Webster refused.

Webster also asked Patricia for a loan. She refused. When Webster left, he told

Patricia he was taking Michael back to Valerie because they had no place to live.

      Around 7:30 a.m. on the morning of August 8, Angela (Patricia’s other

daughter) left Patricia’s home for work. While leaving the driveway, Angela noticed

Webster’s van blocking the driveway to Patricia’s home. When Angela approached

the van, she noticed Webster was asleep inside. Angela did not, however, notice

whether Michael was also in the cabin of the van. Angela tried to wake Webster by

tapping on the window of the van. Webster did not wake up, but, according to

Angela, he was sweating when she saw him sleeping in the driver’s seat of the van.

      Shortly after Angela left Patricia’s house, Patricia woke up and heard

someone pounding on her bedroom door. Upon opening the door, Webster stated

something was wrong with Michael. Michael was still in the van. Webster returned

to the van, got Michael, and carried him inside Patricia’s home. When Patricia saw

Michael on the morning of August 8, she realized he needed help. She called 911.

      The EMS report shows that Patricia placed her call to 911 at 8:17 a.m.

According to the paramedic’s report, Patricia told the 911 operator Michael was “not

breathing[.]” Kevin O’Connell accompanied other emergency responders to

                                         5
Patricia’s home. O’Connell is the paramedic who went to Patricia’s home on August

8 in response to her call for help. According to O’Connell’s report, family members

at Patricia’s home told him “there was a 30-45 minute time lapse from when father

awoke until 911 was called.” Shortly after he got to the scene, O’Connell determined

that additional medical care would not help Michael and he instructed the member

of the household performing CPR on Michael to stop CPR.

      Dr. Sparks Veasey, a forensic pathologist, conducted an autopsy on Michael’s

body. Veasey’s report contains the following five findings:

      FINDINGS:

      I. Complications of unsafe sleeping environment.
            A. Within car seat in truck not air conditioned for a period
            of time, subsequent to running out of gas.
            B. Covered, according to historical information, by fleece
            type blanket.
            C. Report of feeling "very hot" at time of discovery.

      II. Presence of trace of methamphetamine within blood (see
      attached toxicology reports).

      III. Atypical livor.

      IV. Petechiae over epicardial surface of heart, thymus, pleural
      surfaces of lungs, and internal ribcage bilaterally.

      V. Foam exuding from nose at time of autopsy.

Dr. Veasey’s report also contains the following opinions, which he based on the

results of Michael’s autopsy:
                                         6
      OPINION:

      This 3 week old male infant, Michael Allen Webster, Jr., died of
      complications of unsafe sleeping environment. The presence of
      methamphetamine within the postmortem blood contributed to
      death.
      The manner of death is accident.
      CAUSE OF DEATH: Complications of unsafe sleeping
      environment.
      OTHER SIGNIFICANT CONTRIBUTING DISORDER:
      Presence of methamphetamine (trace) within postmortem blood.

      MANNER OF DEATH: Accident.

      In July 2016, a Montgomery County grand jury indicted Webster, charging

him with recklessly injuring Michael by failing to provide him a safe sleeping

environment.4 In December 2017, another grand jury reindicted Webster, charging

him with recklessly injuring Michael by failing to provide Michael a safe sleeping

environment and by failing to prevent Michael from being exposed to meth.5

      Webster’s case was tried before a jury in September 2018. Twenty-nine

witnesses testified in the trial. The trial court also admitted over 150 exhibits during


      4
       Tex. Penal Code Ann. § 22.04(a)(1), (b)(2).
      5
       In Webster’s trial, the State dropped all but one of the enhancement counts
contained in Webster’s indictment. But the trial court submitted one of the
enhancement counts to the jury. On that count, the jury found Webster had
previously been convicted of a felony for delivering a controlled substance. Based
on the enhancement count and its verdict finding Webster guilty of recklessly
injuring a child, the punishment range applicable to Webster increased from the
range available for second-degree felonies to the range that applies to first-degree
felonies, which is five years in prison to life. Id. §§ 12.32(a), 12.42(b), 22.04(e).
                                            7
the trial. The witnesses included several experts, many with medical degrees. Several

physicians holding board certifications in fields that include pathology,

neuropathology, toxicology, and pharmacology testified for the State. Webster

called physicians in his defense and contested the State’s theory on how Michael

died. Webster’s experts hold board certifications in various fields, including

pediatric and developmental pathology, neuropathology, and toxicology.

      In addition to expert testimony by various witnesses who hold advanced

degrees, the jury heard testimony describing the ambient temperatures experienced

in Montgomery County, Texas, in the month of August 2014. Additionally, the jury

heard lay opinions describing how hot it was on the day Michael died. O’Connell,

the paramedic sent to Patricia’s home, testified that in August, in Montgomery

County, it is “[r]eally hot.” A weather report, admitted into evidence in the trial,

contains hourly weather readings from a major airport located near Patricia’s home.

The report shows the ambient air temperatures on August 7 between 11:00 p.m. to

August 8 and 8:00 a.m. ranging from 80 degrees Fahrenheit to around 82 degrees

Fahrenheit. The relative humidity readings in the same period based on the weather

report shows the humidity levels during that same time of between 82 to 85 percent.

      During the trial, several witnesses testified they felt it was unsafe to leave a

newborn infant for long in the summer in a car seat in an unairconditioned vehicle

                                          8
in Montgomery County. While investigating Michael’s death, the police asked

Webster why he decided to sleep in the van overnight. Webster told police he

knocked on Patricia’s door, but decided to sleep in the van when no one answered.

Magan, Patricia’s youngest teenaged daughter, and Christian Arrega, Magan’s

boyfriend, who were sleeping in Patricia’s living room, disputed Webster’s claim

that he knocked on the door to Patricia’s home on the evening of August 7.

According to Magan and Christian, they never heard anyone knocking on the door

that night.

      During the investigation on August 8, Webster gave the police a specimen of

his blood. When later tested at a lab, the lab determined Webster’s specimen

contained meth at a detectable level. According to witnesses called by the State, the

level of meth found in the specimen showed that Webster had used meth the day

Michael died. Yet the lab technician acknowledged the level of meth she found in

the sample was low. The lab technician described the level as between the limit of

detection and the limit of quantification. The State’s expert, Dr. Kathryn Pinneri,

who reviewed the lab’s test, described the level of meth in the specimen as a trace.

Pinneri’s testimony reflects she is a board-certified forensic pathologist.

      Generally speaking, the parties’ experts provided the jury with conflicting

opinions about the cause of Michael’s death. Dr. Veasey, who performed Michael’s

                                          9
autopsy, explained that he relied on more than just his autopsy in forming his

opinions. In addition to performing the autopsy, Dr. Veasey’s testimony reflects that

he reviewed Michael’s medical records and interviewed Webster, seeking to learn

from him what happened in the period leading up to Michael’s death. Based on his

review of Michaels’ medical records, Dr. Veasey testified Michael was a healthy

infant when he was born. As to his opinion about the cause of Michael’s death, Dr.

Veasey testified Michael died of, “complications of unsafe sleeping environment”

with meth as a contributing factor. Elaborating on how he reached his conclusion,

Dr. Veasey explained that infants, because they are not yet very developed, cannot

tolerate heat like older children and adults. Dr. Veasey explained that in his opinion,

the temperature in the van rose after the van ran out of gas and lost its air

conditioning. Webster complicated the conditions inside the van further by covering

Michael with a blanket even though Michael was not yet old enough to have been

able to move the blanket away from his face. And Dr. Veasey testified that Michael,

based on the results of his lab tests, had been exposed to meth. According to Dr.

Veasey, meth is a substance that raises a person’s body temperature, heartbeat, and

blood pressure.

      On the other hand, Webster’s experts testified they thought Michel died from

a congenital vascular malformation in his brain, a condition they stated as one that

                                          10
can be lethal. The State’s medical experts disagreed with the diagnosis Webster’s

experts testified to in the trial, explaining that, based on the information they

reviewed, including tissue taken from Michael’s brain in his autopsy, Michael did

not have a vascular defect of the brain. And even Webster’s experts acknowledged

during their testimony that an individual can live a normal life even with a vascular

malformation like the one they thought Michael had in his brain.

      In Webster’s first two issues, his main argument suggests the evidence

admitted during his trial does not support the jury’s finding that his conduct was

reckless, as defined in the charge. In its charge, the trial court instructed the jury on

the meaning of recklessness, explaining:

             A person acts recklessly, or is reckless, with respect to
      circumstances surrounding his conduct or the result of his conduct
      when he is aware of but consciously disregards a substantial and
      unjustifiable risk that the circumstances exist or the result will occur.
      The risk must be of such a nature and degree that its disregard
      constitutes a gross deviation from the standard of care that an ordinary
      person would exercise under all the circumstances as viewed from the
      actor’s standpoint.

As to causation, the charge the trial court provided the jury instructs:

            A person is criminally responsible if the result would not have
      occurred but for his conduct, operating either alone or concurrently with
      another cause, unless the concurrent cause was clearly sufficient to
      produce the result and the conduct of the actor clearly insufficient.



                                           11
      In final argument, Webster’s attorney argued the State failed to prove, beyond

reasonable doubt, that the level of meth in Michael’s body caused his death. He also

argued the State’s medical experts did not tie Michael’s death to sleeping inside the

van, suggesting the testimony of the experts merely suggested a possible relationship

between the heat in the van and Michael’s death. In closing argument, the prosecutor

argued that Webster’s conduct, over a period of around eight days before Michael’s

death, showed that Webster had been reckless in protecting Michael and that his

recklessness led to Michael’s death. Additionally, the prosecutor suggested that

Webster made a conscious choice when he made Michael stay with him in the van

overnight even though he knew it would not be safe given that the van was running

out of gas and how hot it was outside the van.

      After deliberating its verdict, the jury found Webster “Guilty of Injury to a

Child, as charged in the Indictment.” In the punishment phase of the trial that

followed, the jury decided that Webster should be sentenced to prison for life.6




      6
         Based on the evidence showing Webster had a prior felony conviction, the
trial court instructed the jury that it could consider a punishment ranging from five
to ninety-nine years or life in prison.
                                            12
                             Sufficiency of the Evidence

                                  Standard of Review

      In appeals, we review the evidence the jury considered in reaching its verdict

in the light that favors the jury’s verdict.7 In our review, we must decide whether the

evidence, when viewed in the light favoring the verdict, is such that a reasonable

jury could have found the defendant committed each of the elements of the crime

the State charged him with committing based on evidence that proved the

defendant’s guilt beyond reasonable doubt. 8 In trials, it’s up to the jury to decide

what witnesses are credible and to decide how much weight to give their testimony.9

In the appeal, we must defer to the responsibility the jury has in the first instance to

resolve the conflicts in the testimony, to weigh the evidence the trial court admits

into evidence in the trial, and to draw inferences from the basic facts to the ultimate

facts the jury must decide to resolve the issue in dispute in the trial. 10 When witnesses

testify to facts or opinions that are in conflict with the testimony of others, we

presume the jury resolved the conflict in a manner favoring the verdict the jury




      7
        Brooks, 323 S.W.3d at 902 n.19 (citing Jackson v. Virginia, 443 U.S. 307,
319 (1979)); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
      8
Id.
      9
        Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981).
      10
         Hooper, 214 S.W.3d at 13.
                                       13
ultimately reached. 11 We defer to the jury’s resolution of the conflicts if the

resolution the jury achieved was a reasonable one from the evidence admitted during

the defendant’s trial.12 In deciding whether the manner the jury resolved the case

was reasonable, we evaluate the combined and cumulative force of the evidence the

trial court admitted into evidence in the defendant’s trial. 13

      While appellate courts must be mindful of the jury’s role in resolving disputes,

a jury may not arrive at its verdict on “mere speculation or factually unsupported

inferences or presumptions.”14 Yet proving a fact does not necessarily require the

State to produce direct evidence of the defendant’s guilt.15 Often, as is the case here,

circumstantial evidence is just as probative as direct evidence in establishing a fact

of consequence in the dispute.16 Stated another way, the evidence need not point

directly to the defendant’s guilt so long as the cumulative force of the incriminating

evidence allowed the jury to reasonably find the defendant committed each element

of the crime the indictment alleges the defendant committed. 17 Even though the



      11
         Brooks, 323 S.W.3d at 899 n.13; Clayton v. State, 235 S.W.3d 772, 778
(Tex. Crim. App. 2007).
      12
Id.
      13
         Clayton, 235 S.W.3d at 778.
      14
         Hooper, 214 S.W.3d at 15-16.
      15
Id.
      16
         Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).
      17
         Hooper, 214 S.W.3d at 13.
                                        14
inferences available from the facts may allow “two permissible views of the

evidence, the [jury’s] choice between them cannot be clearly erroneous.” 18

        In a case where the State charges the defendant with recklessly injuring a

child, the State must prove the defendant assumed care, custody, or control of a child,

and that he recklessly, by omission, caused the child a serious bodily injury.19 Under

the Penal Code, the term serious bodily injury means a “bodily injury that creates a

substantial risk of death or that causes death, serious permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ.”20

        The crime of injuring a child is a result-oriented offense. 21 Thus, the

defendant’s mental state, recklessness, does not relate to the defendant’s specific

conduct but instead looks to the result, that is the consequences, of his conduct. 22 To

prove the defendant acted recklessly, the evidence before the jury must allow it to

reasonably infer the defendant acted with the required mens rea. 23 Under the Penal

Code:

              A person acts recklessly, or is reckless, with respect to
        circumstances surrounding his conduct or the result of his conduct
        when he is aware of but consciously disregards a substantial and
        18
           Evans v. State, 202 S.W.3d 158, 163 (Tex. Crim. App. 2006).
        19
           Tex. Penal Code Ann. § 22.04(a)(1), (b)(2).
        20
Id. § 1.07(46).
        21
           See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).
        22
Id.
        23
 Id.
                                          15
      unjustifiable risk that the circumstances exist or the result will occur.
      The risk must be of such a nature and degree that its disregard
      constitutes a gross deviation from the standard of care that an ordinary
      person would exercise under all the circumstances as viewed from the
      actor’s standpoint.”24

      To prove criminal recklessness, the State must prove the defendant

disregarded a known, substantial, and unjustifiable risk. In contrasting recklessness

with criminally negligent conduct, the Court of Criminal Appeals explained:

“Criminal negligence depends upon a morally blameworthy failure to appreciate a

substantial and unjustifiable risk while recklessness depends upon a more serious

moral blameworthiness—the actual disregard of a known substantial and

unjustifiable risk.”25 Thus, the State must prove more than the fact the defendant

lacked foresight, acted stupidly, irresponsibly, thoughtlessly, or that he was

careless. 26 Instead, to establish recklessness, the State must prove the defendant

knew of the risk he created by his conduct and ignored it. 27 To decide whether the

evidence established recklessness, we examine the evidence to see whether the State

proved the defendant knew of the magnitude of the risk but disregarded it.28 In an

appeal challenging a finding of recklessness, we look at the evidence of the risk the


      24
         Tex. Penal Code Ann. § 6.03(c).
      25
         Williams, 235 S.W.3d at 751.
      26
Id. (cleaned up).
      27
 Id.
      28
 Id. at 752-53.
                                       16
defendant faced from the defendant’s standpoint and without the benefit of

hindsight. 29

                         Analysis-Sufficiency of the Evidence

        In his first issue, Webster argues the State failed to prove he was reckless.

According to Webster, his conduct should be evaluated by looking at the

circumstances as he discovered them when he woke up in his van on August 8. In

his second issue, Webster argues the evidence does not support the jury’s finding

that he acted recklessly when he failed to prevent Michael from being exposed to

meth.

        In its charge, the trial court asked the jury to decide whether Webster caused

Michael’s death by recklessly failing to provide him a safe sleeping environment or

by failing to prevent him from being exposed to meth. (emphasis added).30 In other

words, the court submitted the issue in a disjunctive form. 31 In Webster’s brief, he

relies on the disjunctive language, suggesting the State’s evidence failed to establish

that either omission, on its own, caused Michael’s death. While we acknowledge the

trial court provided the jury with a disjunctive charge, Webster’s indictment used
Id. at 753.
        29

         Emphasis added.
        30
      31
          As a matter of grammar, “expressing a choice between two mutually
exclusive possibilities, for example or in she asked if he was going or staying.” See
NEW OXFORD AMERICAN DICTIONARY 499 (3d ed. 2010).
                                          17
the conjunctive and, not the disjunctive conjunction or. Thus, based on the language

in Webster’s indictment, the State was entitled to establish that Michael’s death

resulted from one or more of the alleged omissions and was not required to prove

that each omission, in isolation, caused Michael’s death.

      When a defendant appeals and claims the evidence in his trial does not support

the jury’s finding of guilt, we assume when reviewing the evidence upon appeal that

the trial court provided the jury with a hypothetically correct charge.32 Under Texas

law, a hypothetically correct charge is a charge that “accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or unnecessarily restrict the State’s theories of liability, and adequately

describes the particular offense for which the defendant was tried.” 33 Under a

hypothetically correct charge, the charge must include the statutory elements of the

offense as the statute is modified by the charging instrument. 34

      Webster’s indictment alleges Webster recklessly caused Michael to suffer a

serious bodily injury by failing to provide him with a safe sleeping environment and

by failing to prevent Michael from being exposed to meth. At trial, the State’s theory

of the case, as the prosecutor argued, was that Webster’s omissions, acting together,


      32
         See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).
      33
         See Johnson v. State, 364 S.W.3d 292, 294 (Tex. Crim. App. 2012).
      34
Id.
                                        18
caused Michael’s death. Given the indictment, a hypothetically correct charge

required the trial court to charge the jury in the conjunctive form, that is use the word

and, rather than by using the disjunctive form, in this charge the word or. Thus, we

review the evidence to decide whether the jury could have reasonably concluded

from it that Webster’s alleged omissions, either alone or in combination, caused

Michael’s death.35 We do so because we “measure the sufficiency of the evidence

against the elements of the offense as they are defined in the hypothetically correct

jury charge.”36

      The jury’s finding that Webster acted recklessly is based mostly on

circumstantial evidence. But while circumstantial, the evidence shows Webster

placed Michael in the van even though he knew he needed a working air conditioner

to keep the van cool given the weather conditions that existed in the period relevant

to Michael’s death. The evidence allowed the jury to infer that Webster knew the

van would lose its air conditioner once the van ran out of gas. The jury also heard

testimony that it’s common knowledge one cannot leave an infant in a vehicle in

Montgomery County in the summer for any extended period of time without an air

conditioner that works. Yet, the jury could infer from the testimony that Webster



      35
Id.
      36
           Ramjattansingh v. State, 548 S.W.3d 540, 552 (Tex. Crim. App. 2018).
                                          19
knew he was running out of gas before he went to Patricia’s home on August 7. He

left the van running to keep the air conditioner going even though he knew the van

did not have enough gas to run all night. Under the circumstances, the jury could

reasonably infer Webster knew he needed to keep the air conditioner running given

the heat outside the van that night. The jury could reasonably infer that Webster

knew he did not have enough gas in the van to keep it running all night based on

Patricia’s testimony that he tried to get her to loan him money so he could buy more

gas. During the investigation, Webster told police that he took the van to Patricia’s

house that night because he knew he was running out of gas. The circumstances also

allowed the jury to infer that Webster knew how hot and humid the conditions were

outside the van. That’s because Webster was with Michael before and after the van

ran out of gas. Yet, knowing the van would not run all night, Webster covered

Michael with a blanket and then claims he went to sleep. Angela’s testimony, which

shows she noticed Webster sweating in the van when she was on her way to work,

offers additional evidence to support the jury’s conclusion that it would have been

too hot to keep an infant inside a van that no longer had a working air conditioner.

      Other circumstantial evidence supports the jury’s inference that Webster was

aware that he could not keep Michael safe while he was with him in a period relevant

to Michael’s death. For example, exhibits admitted into evidence show that Webster

                                         20
posted messages on a social media site suggesting he was upset with Valerie because

she and her father had engaged in conduct requiring him to sleep with Michael “on

the street[,]” a situation he said should not have to happen “again.” Within hours of

Michael’s death, Webster left Valerie’s father a voicemail stating: “I place all of this

blame on you for what happened to my son because we wouldn’t have been sleeping

in the van if it wasn’t for you.” From the evidence, the jury could have inferred that

Webster knew he did not have the resources to provide Michael with a safe place to

sleep based on the circumstantial evidence showing that he knew how hot it was and

that his van would soon run out of gas.

      To be sure, the evidence tracing Michael’s exposure to meth to his death is

weaker than the evidence showing that Michael died from being exposed to

excessive heat. Yet there is evidence that Michael’s exposure to meth was a

contributing factor that explains why Michael died when he did. Blood specimens,

taken from Michael and Webster during the investigation, were both positive for

meth. Other testimony shows Webster was known to use meth. Finally, the only

witnesses around Michael in the period surrounding his death denied ever using meth

while Michael was around.

      Expert testimony connected Michael’s exposure to meth as a factor that

contributed to Michael’s inability to control his temperature so that he could cool

                                          21
himself off. A forensic toxicologist, called by the State, testified that Webster

probably used meth in a twenty-four-hour period before Michael died. No other

testimony shows that anyone around Michael exposed him to meth. The jury also

heard witnesses testify in the trial that meth is a stimulant, which tends to raise a

person’s body temperature, heart rate, and blood pressure. Thus, the jury could have

considered Michael’s exposure to meth, even though slight, to have been an

aggravating factor explaining why he could not regulate his body temperature and

cool himself off.

      The evidence also allowed the jury to infer that Webster exposed Michael to

risks that were unjustifiable. Patricia’s daughter, Magan, testified she offered to

watch Michael and told Webster he needed to get some sleep. Webster declined. Yet,

had he agreed, he could have left Michael with adults in an environment that would

have been safer than the one he chose instead. Webster also could have, but did not,

surrender Michael to the police, a decision that would have avoided the need to keep

Michael with him in the van.

      Given the evidence that shows Webster knew he was running out of gas, we

conclude the record contains sufficient evidence to support the jury’s finding that

Webster acted recklessly by knowingly exposing Michael to an unjustifiable risk by



                                         22
requiring him to remain in the van with Webster overnight given the weather

conditions that existed outside the van in the period relevant to Michael’s death.

       Liberally construed, Webster’s brief also seems to suggest the State failed to

link Wester’s recklessness causing Michael’s death. As to causation, both of the

State’s forensic pathologists attributed Michael’s death to “complications of unsafe

sleeping environment.” While Webster’s expert witnesses proposed an alternative

theory explaining Michael’s death—claiming Michael had a congenital

malformation of the vessels in his brain—the State’s experts disagreed. As the

factfinder, the jury was free to resolve the conflicts in the evidence and accept the

opinions offered by the pathologists that testified for the State.37 Because Webster’s

first two issues lack merit, they are overruled.

                                 Evidentiary Rulings

                             The Admission of the Lyrics

      In issue three, Webster complains the trial court abused its discretion by

admitting the lyrics from the two songs Webster mentioned in a post that he placed

on his social media account. The evidence from the trial shows that the night Webster



      37
         See Tex. Penal Code Ann. § 6.04(a) (“A person is criminally responsible if
the result would not have occurred but for his conduct, operating either alone or
concurrently with another cause, unless the concurrent cause was clearly sufficient
to produce the result and the conduct of the actor clearly insufficient.”).
                                         23
took Michael from Valerie, he posted a message on his social media account stating:

“Last night I was feeling like Marshall Mathers [a/k/a Eminem] towards Kim

[Mather’s girlfriend] in Eminem’s Stan and Just the Two of Us.” While Webster’s

posted message does not specifically mention the lyrics in either song, he does not

dispute the authenticity of the lyrics the State introduced to prove what the lyrics

say. The lyrics of the songs reflect they are about a father, in possession of his child,

who is angry with the child’s mother after he and the mother had difficulty with each

other in their relationship.

      In Webster’s third issue, Webster contends in three separate arguments that

the trial court should have sustained his objections to the State’s proffer of the lyrics

of the two songs. First, Webster argues the lyrics were inadmissible hearsay because

he did not write the songs. Second, Webster argues the lyrics were irrelevant to the

issues material to deciding whether he recklessly injured a child. Third, Webster

suggests that, if relevant, the ruling to admit the lyrics was more prejudicial than

probative on the issues the trial court asked the jury to decide in his trial.

      Relying on Rule 801(e)(2) of the Rules of Evidence, the State argues the lyrics

were admissible as statements that Webster adopted based on what he said about the

songs in the posts he placed on his social media account. When a defendant

complains about an evidentiary ruling in a trial, we review the trial court’s ruling by

                                           24
using an abuse-of-discretion standard.38 In deciding whether error occurred, the

defendant must show the ruling admitting the evidence “lies outside the zone of

reasonable disagreement.” 39 Before deciding whether the trial court properly

admitted the lyrics, we address Webster’s argument that the lyrics of the songs were

not relevant to the issues that were relevant in his trial. Then, we review his argument

claiming the lyrics, if relevant, were more prejudicial than probative on the issues in

his trial.

       As to relevance, evidence is relevant if it tends to make a fact more or less

probable and the fact is one that is of consequence in the trial. 40 “Evidence need not

by itself prove or disprove a particular fact to be relevant; it is sufficient if the

evidence provides a small nudge toward proving or disproving some fact of

consequence.”41 However, even relevant evidence must be excluded when the

danger that the evidence is unfairly prejudicial substantially outweighs its probative

value given the circumstances that are relevant in the trial.42




       38
          See Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018)
(explaining that appellate courts review rulings admitting evidence under an abuse
of discretion standard).
       39
Id.
       40
          Tex. R. Evid. 401.
       41
Stew. v. State, 129 S.W.3d 93, 96 (Tex. Crim. App. 2004).
       42
          Tex. R. Evid. 403.
                                         25
      Generally, courts balance the following four, non-exclusive factors in

deciding whether evidence is more prejudicial than probative: “(1) how probative

the evidence is[;] (2) the potential of the evidence to impress the jury in some

irrational, but nevertheless indelible way; (3) the time the proponent needs to

develop the evidence; and (4) the proponent’s need for the evidence.” 43 In Webster’s

case, the State needed to prove that Webster acted recklessly and caused Michael to

suffer a serious injury by failing to provide him with a safe sleeping environment

and by failing to prevent him from being exposed to meth. Thus, the State needed to

produce direct or circumstantial evidence to prove Webster acted recklessly. That

required the State to produce direct or circumstantial evidence from which a jury

could conclude that Webster was “aware of but consciously disregard[ed] a

substantial and unjustifiable risk that the circumstances exist or the result [would]

occur.”

      Here, the State sought to prove Webster acted recklessly by establishing he

acted unreasonably under the circumstances by keeping Michael with him overnight

in a van running out of gas given the weather conditions that existed that day. In

posts Webster created on his social media account, Webster explained he felt “like

Marshall Mathers [(Eminem)]” felt towards Mather’s girlfriend based on the songs


      43
           See Colone v. State, 573 S.W.3d 249, 266 (Tex. Crim. App. 2019).
                                          26
he identified by song title in his post. So the question is whether the lyrics of the

songs Stan and Just the Two of Us are relevant to a fact of consequence in Webster’s

trial. In its brief, the State argues the songs’ lyrics were relevant because they show

Webster acted irresponsibly in refusing to surrender Michael to his cousin, to the

police, or to return him to Valerie so that he could make Michael live with him in a

van where he knew it was unsafe to keep an infant given the weather conditions he

faced on the last day of Michael’s life.

      In general, the lyrics of the songs Webster referred to in his post describe a

father who is angry with a female significant to the father in his life. The protagonist

in the song places the blame for his anger on his failed relationship with the female

figure referred to in the song. The State suggests the lyrics were relevant to proving

Webster’s motive and that his motives led to conduct that was reckless. Since

Webster’s motive was at issue in the trial, we cannot say the State’s argument that

the songs’ lyrics had some relevance to showing why Webster made the decision to

keep Michael with him rather than surrendering him to others had no relevance to

the evidence relevant to proving the reasons Webster made the decisions that he did

in the period relevant to Michael’s death. For that reason, we conclude the trial

court’s ruling is one falling within the zone of reasonable disagreement. Stated



                                           27
another way, we cannot say the trial court abused its discretion by finding the lyrics

relevant to a fact of consequence in Webster’s trial.

      We reach the same conclusion regarding Webster’s argument claiming the

songs’ lyrics were more prejudicial than probative to a fact of consequence in his

trial. In the trial, the State argued that Webster took Michael from Valerie to punish

her for leaving him even though he knew he did not have the resources to provide

Michael with a safe place to live. The State did not require much time to establish

what the lyrics of the songs say. And while it’s true the lyrics reference the

protagonist’s feelings of violence toward the female figure in the songs, the lyrics

nonetheless had some relevance to explain why Webster kept Michael with him even

though he could have surrendered him to someone better equipped to care for an

infant who was less than a month old. For these reasons, we cannot say the trial

court’s decision to admit the lyrics was unduly prejudicial to Webster’s rights to a

fair trial since Webster, in his social media posts, directed those who were reading

his posts to look to the songs he referenced to understand him.44

      In his third and the remaining part of his issue three argument, Webster

suggests the trial court should have excluded the lyrics from the evidence because


      44
         See Davis v. State, 329 S.W.3d 798, 806 (Tex. Crim. App. 2010) (explaining
that Rule 403 applies “only when there exists a clear disparity between the degree
of prejudice of the offered evidence and its probative value”).
                                         28
the lyrics were inadmissible hearsay. Hearsay is defined as an out-of-court statement

that is offered by a party to prove the truth of the matter the statement asserts.45

Absent some exception to the rule excluding evidence that qualifies as hearsay,

courts must exclude the evidence if offered to prove the truth of a matter the party

offering the evidence contends it proved in the trial. 46 In Webster’s case, the State

argued when it was in the trial court that Webster adopted the lyrics of the songs

given the statements he made referring to the song titles in his social media posts.47

      Under the Rules of Evidence, an exception to the rule excluding hearsay exists

for the statement made by another party outside court if the party against whom the

statement is being offered adopted the truth of the statement as his own. 48 Webster’s

social media posts allowed the trial court to infer that Webster adopted the songs’

lyrics when he stated his readers could decide what he was feeling based on the songs

Webster referred to in his posts. In one of the posts, Webster explained “[e]verything

is music to me, every action, every voice, every relationship, every scenario,

EVERYTHING.”




      45
         Tex. R. Evid. 801(d).
      46
Id. 802.
      47
 Id. 801(e)(2). We note that Webster has not argued the trial court erred by
admitting copies of the internet pages showing what he posted on his account.
      48
Id. 801(e)(2)(A), (B).
                                         29
      We cannot say the trial court abused its discretion by applying the adopted

statement exception to lyrics of the songs at issue in Webster’s appeal. The trial court

could have reasonably inferred that Webster was referring to the lyrics based on the

language he used in his posts, not just the songs’ titles.

      Having fully considered the three arguments Webster relies on to support his

argument claiming the lyrics should have been excluded as hearsay, we overrule

Webster’s third issue.

                         Lay Opinion about Sleep Environment

      In issue four, Webster argues the trial court abused its discretion by allowing

Kevin O’Connell, the paramedic who responded to the call Patricia made to 911, to

express his opinion about whether it was safe to place an infant in a van given

weather conditions like those in Webster’s case. The record shows that, during the

trial, the prosecutor asked O’Connell whether “as a person who lives in Texas in

August, would you put a newborn baby in a car seat not strapped in under multiple

blankets . . . in Texas August heat in a van with no gas and no A/C, would you feel

like that was safe?” Webster objected to the question, arguing the question assumed

facts not in evidence and was speculative. The trial court overruled the objection and

stated that O’Connell could “answer in your lay opinion.” O’Connell responded:

“No, I would not.”

                                          30
      Assuming without deciding that Webster did not need to object to O’Connell

testifying to an opinion as a lay witness, the Texas Rules of Evidence explain when

lay and expert testimony is admissible in a trial. 49 Rule 701, the rule authorizing lay

witnesses to express opinions, provides:

             If a witness is not testifying as an expert, testimony in the form
      of an opinion is limited to one that is:
             (a) rationally based on the witness’s perception; and
             (b) helpful to clearly understanding the witness’s testimony or to
      determining a fact in issue. 50

At trial, O’Connell testified without objection that the heat in Texas in August is

“terrible[,]” explaining he meant the weather that month was “[r]eally hot.” While

O’Connell agreed he was not formally trained on what sleeping environments for

infants were safe, the evidence shows he was at the scene in the area where Michael

died in a period that the trial court could have considered to be relevant to his death.

Thus, as the gatekeeper, the trial court could have inferred that O’Connell was in a

position to know what the weather conditions were like in the area of town where

Michael died. O’Connell’s opinion—that he thought it was unsafe to leave a child

in a van for long under conditions like those experienced in Montgomery County in

August—represented a lay opinion, given that the opinion hinged on O’Connell’s



      49
           Osbourn v. State, 92 S.W.3d 531, 535 (Tex. Crim. App. 2002).
      50
           Tex. R. Evid. 701.
                                         31
personal knowledge about the area of town and in a period relevant to Michael’s

death. Thus, we cannot say the trial court abused its discretion by admitting

O’Connell’s lay opinion testimony about whether he thought it was safe to leave a

child in a van without air conditioning under the weather conditions that existed at

that time. 51 We overrule Webster’s fourth issue.

                                        Conclusion

      We conclude the evidence before the jury allowed the jury, acting reasonably,

to believe that Webster recklessly injured Michael, a child. We further conclude the

trial court did not abuse its discretion by overruling Webster’s objections to the

evidence he complains about in his third and fourth issues. For these reasons, the

trial court’s judgment is

      AFFIRMED.

                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on August 17, 2020
Opinion Delivered December 16, 2020
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.



       See Cameron v. State, 241 S.W.3d 15, 19 (Tex. 2007); Montgomery v. State,
      51

810 S.W.2d 372, 391 (Tex. Crim. App. 1990).
                                      32